Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 23, 2022

                                     No. 04-22-00484-CV

                  ESTATE OF GLENN EDWARD TURPIN, DECEASED

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2021-PC-0972
                        Honorable Veronica Vasquez, Judge Presiding


                                        ORDER

       On November 16, 2022, Appellee Mary May filed her brief. Appellee Erin McNiece, the
Temporary Administrator of the Estate of Glenn Edward Turpin, has not filed an appellee’s brief.
If Appellee McNiece intends to file an appellee’s brief, she should do so within ten days along
with an appropriate motion for extension of time. If Appellee McNiece does not file an
appellee’s brief within ten days, this appeal will be set “at issue” and set for submission.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court